Case 1-19-46111-cec Doc4 _ Filed 10/09/19 Entered 10/09/19 12:50:01

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE:
Dionette Baker, Chapter 7
Case Number:
Debtor,

 

xX
AFFIDAVIT OF NO PAY ADVICES
I, Dionette Baker, being duly sworn on oath depose and state:
1. I am the debtor in the above referenced Bankruptcy.

2. I understand that the Bankruptcy Act requires the filing of pay advices for the
sixty (60) day period prior to the Bankruptcy filing.

3. Iam unable to file 60 days of pay advices because I have been unemployed for
at least the entire sixty (60) day period prior to this Bankruptcy filing.

4. I currently receive Social Security income monthly.
Dated: October 9, 2019

/s/ Dionette Baker
Dionette Baker

Subscribed and sworn before me
the 9" day of October 2019

 

{si JESSICA MAZUR
NOTARY PUBLIC STATE OF NEW YORK
REG. # 01MA6377105
QUALIFED IN SUFFOLK COUNTY
COMMISSION EXPIRES JULY 2, 2022

 

 

 
Case 1-19-46111-cec Doc4 _ Filed 10/09/19 Entered 10/09/19 12:50:01

 

 

Get a Benefit Verification Letter Page 1 of 3
C _)

“iti Social Security Administration
- Date: March 11, 2019

BNC: 9s
REF: A

DIONETTE BAKER

238 MONTCLAIR SCHOOL

RD

SIMPSONVILLE KY 40067-6643

You asked us for information from your record. The information that you requested is
shown below. If you want anyone else to have this information, you may send them
this letter.

Information About Current Social Security Benefits
Beginning December 2018, the full monthly Social Security benefit before any

deductions is $1,835.60.
We deduct $135.50 for medical insurance premiums each month.

The regular monthly Social Security payment is $1,700.00.
(We must round down to the whole dollar.)

Social Security benefits for a given month are paid the following month. (For example,
Social Security benefits for March are paid in April.)

Your Social Security benefits are paid on or about the second Wednesday of each
month.

Information About Past Social Security Benefits
From January 2018 to November 2018, the full monthly Social Security benefit before

any deductions was $1,785.60.

https://secure.ssa.gov/iBEVE/start 3/11/2019
